*279OPINION OF THE COURT
Per Curiam.
On April 6, 1993, the respondent was found guilty, upon a jury verdict, in the United States District Court for the Northern District of New York, of two counts of knowingly and willfully falsifying, concealing, or covering up a material fact or making false or fraudulent statements or representations or making or using any false writing or document in any manner within the jurisdiction of any department of the United States, in violation of 18 USC § 1001, and theft or bribery concerning programs receiving Federal funds, in violation of 18 USC § 666 (a) (1) (B).
18 USC § 1001 has been held to be "essentially similar” to offering a false instrument for filing in the first degree, as defined in New York State Penal Law § 175.35, a class E felony (see, Matter of Sprecher, 181 AD2d 347).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted without opposition from the respondent. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Lawrence, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, John P. Rooney, Jr., is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, John P. Rooney, Jr. is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.